CREDIT AGREEMENT among VECTREN CAPITAL, CORP., as Borrower, VECTREN CORPORATION, as Guarantor, THE LENDERS SIGNATORY HERETO, FIFTH THIRD BANK, U.S. BANK NATIONAL ASSOCIATION and WACHOVIA BANK, N.A., as Co-Documentation Agents JPMORGAN CHASE BANK, N.A., as Syndication Agent, and LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent and LC Issuer Dated as of November 10, 2005 J.P. MORGAN SECURITIES, INC. and LASALLE BANK NATIONAL ASSOCIATION JOINT LEAD ARRANGERS AND BOOK RUNNERS ARTICLE I DEFINITIONS 1 ARTICLE II THE CREDITS 12 2.1. Commitments 12 2.2. Required Payments; Termination 13 2.3. Ratable Loans 13 2.4. Types of Advances 14 2.5. Facility Fee; Reductions in Aggregate Commitment 14 2.6. Minimum Amount of Each Advance 14 2.7. Optional Principal Payments 14 2.8. Method of Selecting Types and Interest Periods for New Advances 15 2.9. Conversion and Continuation of Outstanding Advances 16 2.10. Changes in Interest Rate, etc 16 2.11. Rates Applicable After Default 17 2.12. Method of Payment 17 2.13. Notes; Telephonic Notices 17 2.14. Interest Payment Dates; Interest and Fee Basis 18 2.15. Notification of Advances, Interest Rates, Prepayments and Commitment Reductions 18 2.16. Lending Installations 18 2.17. Non-Receipt of Funds by the Administrative Agent 19 2.18. Issuance of Letters of Credit 19 2.19. Letters of Credit Participation 20 2.20. Compensation for Letters of Credit 21 2.21. Reimbursement of Letters of Credit 22 2.22. Use of Proceeds 23 2.23. Increases in Aggregate Commitment 23 2.24. Extension of Commitment Termination Date 24 ARTICLE III YIELD PROTECTION; TAXES 25 3.1. Yield Protection 25 3.2. Changes in Capital Adequacy Regulations 26 3.3. Availability of Types of Advances 26 3.4. Funding Indemnification 26 3.5. Taxes 26 3.6. Lender Statements; Survival of Indemnity 29 3.7. Replacement of Lenders 29 ARTICLE IV CONDITIONS PRECEDENT 30 4.1. Initial Credit Extension 30 4.2. Each Credit Extension 31 ARTICLE V REPRESENTATIONS AND WARRANTIES 32 5.1. Existence and Standing 32 5.2. Authorization and Validity 32 5.3. No Conflict; Government Consent 32 5.4. Financial Statements 32 5.5. Material Adverse Change 33 5.6. Taxes 33 5.7. Litigation and Contingent Obligations 33 5.8. Subsidiaries 33 5.9. ERISA 33 5.10. Accuracy of Information 34 5.11. Regulation U 34 5.12. Material Agreements 34 5.13. Compliance With Laws 34 5.14. Ownership of Properties 34 5.15. Plan Assets; Prohibited Transactions 34 5.16. Environmental Matters 34 5.17. Investment Company Act 35 5.18. Insurance 35 5.19. Solvency 35 5.20. Public Utility Holding Company Act 35 5.21. Reportable Transaction 36 5.22. Existing Credit Agreement 36 ARTICLE VI COVENANTS 36 6.1. Financial Reporting 36 6.2. Use of Proceeds 38 6.3. Notice of Default 38 6.4. Conduct of Business 38 6.5. Taxes 38 6.6. Insurance 38 6.7. Compliance with Laws 38 6.8. Maintenance of Properties 39 6.9. Inspection 39 6.10. Dividends 39 6.11. Indebtedness 39 6.12. Merger 41 6.13. Sale of Assets 41 6.14. Investments and Acquisitions 41 6.15. Liens 42 6.16. Affiliates 43 6.17. Leverage Ratio 43 6.18. Certain Restrictions 43 ARTICLE VII DEFAULTS 44 ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 46 8.1. Acceleration 46 8.2. Remedies Not Exclusive 46 8.3. Deposit to Secure Reimbursement Obligations 47 8.4. Subrogation 47 8.5. Amendments 47 8.6. Preservation of Rights 48 ARTICLE IX GENERAL PROVISIONS 49 9.1. Survival of Representations 49 9.2. Governmental Regulation 49 9.3. Headings 49 9.4. Entire Agreement 49 9.5. Several Obligations; Benefits of this Agreement 49 9.6. Expenses; Indemnification 49 9.7. Numbers of Documents 50 9.8. Accounting 50 9.9. Severability of Provisions 50 9.10. Nonliability of Lenders 50 9.11. Confidentiality 51 9.12. Nonreliance 51 9.13. Disclosure 51 9.14. Patriot Act Notification 51 ARTICLE X THE ADMINISTRATIVE AGENT 51 10.1. Appointment; Nature of Relationship 51 10.2. Powers 52 10.3. General Immunity 52 10.4. No Responsibility for Loans, Recitals, etc 52 10.5. Action on Instructions of Lenders 53 10.6. Employment of Agents and Counsel 53 10.7. Reliance on Documents; Counsel 53 10.8. Agent’s Reimbursement and Indemnification 53 10.9. Notice of Default 54 10.10. Rights as a Lender 54 10.11. Lender Credit Decision 54 10.12. Successor Administrative Agent 54 10.13. Administrative Agent’s and Arrangers’ Fees 55 10.14. Delegation to Affiliates 55 10.15. Agent May File Proofs of Claim 55 10.16. Other Agents 56 ARTICLE XI SETOFF; RATABLE PAYMENTS 56 11.1. Setoff 56 11.2. Ratable Payments 56 ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 57 12.1. Successors and Assigns 57 12.2. Participations 57 12.3. Assignments 58 12.4. Dissemination of Information 59 12.5. Tax Treatment 59 ARTICLE XIII GUARANTY 59 13.1. Guaranty 59 13.2. Waivers 60 13.3. Guaranty Absolute 60 13.4. Acceleration 61 13.5. Marshaling; Reinstatement 61 13.6. Delay of Subrogation 61 ARTICLE XIV NOTICES 62 14.1. Notices 62 14.2. Change of Address 63 ARTICLE XV COUNTERPARTS 63 ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 63 16.1. CHOICE OF LAW 63 16.2. CONSENT TO JURISDICTION 63 16.3. WAIVER OF JURY TRIAL 64 PRICING SCHEDULE Schedule I Commitments Schedule 5.7 Litigation Schedule 5.8 Subsidiaries and Other Investments Schedule 5.14 Indebtedness and Liens Schedule 5.16 Environmental Matters Schedule 6.18 Certain Restrictions Schedule 14.1 Notice Information Exhibit A Form of Revolving Credit Note Exhibit B Form of Credit Note (Swingline) Exhibit C Form of Compliance Certificate Exhibit D Form of Loan/Credit Related Money Transfer Instruction Exhibit E Form of Assignment Agreement Exhibit F Form of Increase Request CREDIT AGREEMENT This Agreement, dated as of November 10, 2005, is among VECTREN CAPITAL, CORP., VECTREN CORPORATION, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and LASALLE BANK NATIONAL ASSOCIATION, as LC Issuer and as Administrative Agent.The parties hereto agree as follows: ARTICLE I DEFINITIONS As used in this Agreement: “Acquisition” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which Borrower or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation or limited liability company, or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage or voting power) of the outstanding ownership interests of a partnership or limited liability company. “Administrative Agent” means LaSalle Bank National Association in its capacity as contractual representative of the Lenders pursuant to Article X, and not in its individual capacity as a Lender, and any successor Administrative Agent appointed pursuant to Article X. “Advance” means a borrowing hereunder (or conversion or continuation thereof) consisting of the aggregate amount of the several Loans made on the same Borrowing Date (or date of conversion or continuation) by the Lenders to Borrower of the same Type and, in the case of Eurodollar Advances, for the same Interest Period.The term “Advance” shall include Advances under the Swingline unless otherwise expressly provided. “Affiliate” of any Person means any other Person directly or indirectly controlling, controlled by or under common control with such Person.A Person shall be deemed to control another Person if the controlling Person owns 10% or more of any class of voting securities (or other ownership interests) of the controlled Person or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through ownership of stock, by contract or otherwise. “Aggregate Commitment” means the aggregate of the Commitments of all the Lenders, as changed from time to time pursuant to the terms hereof.On the date hereof, the amount of the Aggregate Commitment is $255,000,000. “Aggregate Outstanding Credit Exposure” means, at any time, the sum of (i) the aggregate principal amount of the Advances at such time plus (ii) the LC Obligations at such time. “Agreement” means this Credit Agreement, as it may be amended or modified and in effect from time to time. “Agreement Accounting Principles” means generally accepted accounting principles as in effect from time to time, applied in a manner consistent with that used in preparing the financial statements referred to in Section5.4. “Alternate Base Rate” means, for any day, a rate of interest per annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds Effective Rate for such day plus 1/2% per annum. “Applicable Fee Rate” means, at any time, the percentage rate per annum at which facility fees are accruing on the Aggregate Commitment (without regard to usage) and Letter of
